              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 1 of 22




 1                                                                      Honorable Ronald B. Leighton
                                                                                     August 7, 2020
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      GROUND ZERO CENTER FOR
 9    NONVIOLENT ACTION, WASHINGTON                      NO. 3:12-cv-05537-RBL
      PHYSICIANS FOR SOCIAL                              PLAINTIFFS’ MEMORANDUM IN
10
      RESPONSIBILITY, and GLEN S. MILNER,                OPPOSITION TO NAVY’S MOTION
11                           Plaintiffs,                 AND IN SUPPORT OF CROSS-
                                                         MOTION FOR ORDER UNSEALING
12                    v.
                                                         ALL DOCUMENTS
      UNITED STATES DEPARTMENT OF THE
13
      NAVY, et al.,
14                           Defendants.
15
                                           I.   INTRODUCTION.
16
               The Ninth Circuit remanded this case for further proceedings to determine which
17
      documents Plaintiffs may freely disseminate, and which may remain sealed and covered by this
18
      court’s protective order. Without even bothering to address the issue of which of the documents
19
      the Plaintiffs obtained from independent sources, the Navy argues that all of the documents
20
      should remain under seal. Plaintiffs, on the other hand, maintain that none of the documents
21
      should remain under seal. More specifically, Plaintiffs submit that
22
               (1) (a) seven of the documents at issue were obtained from an independent source and
23
                   thus their dissemination cannot be prohibited, and
24
               (1) (b) even if these seven documents had not been obtained independently, the Navy
25
                   cannot and has not shown any compelling reason why any of them should remain
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                        701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 1                                              Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                           (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 2 of 22




 1                 sealed, and

 2             (2) the Navy has also failed to show compelling reasons why any of the four documents

 3                 that were not obtained from an independent source should continue to be restricted.

 4             Plaintiffs respectfully submit that the Navy

 5                         a. has not carried its “rigorous burden” of proving that there are “compelling

 6                                reasons to continue to shroud these documents in secrecy,” and

 7                         b. cannot articulate the factual basis for its assertion that continued restrictions

 8                                on the use of these documents is necessary “without resort to hypothesis or

 9                                conjecture.”

10             In sum, Plaintiffs ask the Court to declare that they are free to use all of the 11 documents

11    at issue and that they can disseminate all of them to whomever they please.

12                          II.       THE DECISION OF THE COURT OF APPEALS.
13             In Ground Zero Center v. United States Navy, 860 F.3d 1244 (9th Cir. 2017), the Court
14    made two determinations regarding documents covered by this Court’s protective orders.
15             First, the Court determined that if the documents had been independently obtained then
16    the Plaintiffs were free to disseminate them:
17             At the hearing on Ground Zero’s motion to unseal, the district court stated that
               it would not “sanction the plaintiffs for possessing or finding [the documents]
18             from Google.” The court also stressed that its intent was to avoid “expand[ing]
19             the reach of these documents by including them in statements, arguments, [or]
               evidence for purposes of th[e] preliminary injunction.” These comments indicate
20             that the Order did not forbid Ground Zero from disseminating copies of the
               sealed documents if procured from an independent source. By independent
21             source, we mean what the district court implied: Ground Zero may discuss and
               distribute the documents in question so long as it acquires the documents from a
22
               source not involved in this litigation. See Seattle Times v. Rhinehart, 467 U.S.
23             20, 34, 104 S.Ct. 2199, 81 L.Ed.2d 17 (1984). It may do so even if the
               independent source originally obtained the documents from Ground Zero, so
24             long as Ground Zero disseminated them before the district court entered the
               sealing order. Cf. United States v. Caparros, 800 F.2d 23, 27 (2d Cir. 1986)
25             (concluding that from whence a document was “most recently” obtained
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                       CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                             701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 2                                                   Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                                (206) 622-8020

     MIL068-0002 6300954
                Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 3 of 22



                determined the court’s power to restrict dissemination of it).We so construe the
 1              Order, thereby resolving Ground Zero’s vagueness objection.
 2
      Ground Zero, 860 F.3d at 1258 (citations omitted).
 3
                Thus, the Ninth Circuit ruled that this court’s protective orders simply did not apply to
 4
      independently obtained documents:
 5
                Here, Ground Zero may disseminate the documents at issue so long as it obtains
 6              them from an independent source. The Order therefore prohibits dissemination
                only of those documents filed in error that Ground Zero acquired exclusively
 7              through this litigation and that it had not already disseminated when the Order
                was issued.
 8
      Id. at 1260 (italics in the original). However, the Ninth Circuit did not determine which of the
 9
      sealed documents constituted an independently obtained document.
10
                Plaintiffs maintain that seven of the sealed documents were independently obtained.
11
      After the Navy refused to say whether it agreed with Plaintiffs, and refused to take any position
12
      as to any one of these seven documents, the Plaintiffs served the Navy with Requests for
13
      Admission1 which the Navy has refused to answer.
14
                Second, the Ninth Circuit held that in order to prohibit the Plaintiffs from using or
15
      disseminating the sealed documents, instead of merely making a showing of good cause as
16
      required when seeking an ordinary protective order covering documents obtained by means of
17
      discovery, the Navy had to meet the higher “compelling reasons” standard:
18
                Because the Order in this case raises more serious First Amendment concerns
19              than would a typical protective order affecting only discovery materials,
20              however, we require a showing of more than good cause to justify it, as courts
                have done in other cases raising similar First Amendment questions. For
21              instance, once information subject to a protective order is made available to the
                public in the course of a trial, the party seeking to limit public access must meet
22              a higher threshold to justify re-sealing that information.
23              We also require parties to show compelling reasons to justify sealing documents
                attached to dispositive motions or other filings that relate to the merits of a case
24              even when those documents were produced pursuant to a sealing order.
25
         1
             Plaintiffs’ Requests for Admission, Appendix A to Declaration of James E. Lobsenz dated August 3, 2020.
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                          CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                                 701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 3                                                       Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                                    (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 4 of 22



               [Citations omitted]. This higher standard is warranted because, “[u]nlike
 1             private materials unearthed during discovery, judicial records are public
 2             documents almost by definition, and the public is entitled to access by default,”
               a fact that “sharply tips the balance in favor of production when a document,
 3             formerly sealed for good cause under Rule 26(c), becomes part of a judicial
               record.” [Citations omitted].
 4
               Although we read Ground Zero’s briefs as challenging the restrictions on its
 5             dissemination of the materials filed, rather than the district court’s sealing
               decision as such, caselaw analyzing when it is appropriate to seal presumptively
 6             public court records is nevertheless instructive. The district court imposed its
 7             restrictions on Ground Zero’s speech as part of an order that not only withdrew
               the erroneously filed documents from the public judicial record but also sealed
 8             two of Ground Zero’s briefs relating to its motion for a preliminary injunction.
               We have in the past applied the “compelling reasons” standard in evaluating
 9             whether to seal documents attached to preliminary injunction briefing where the
               issues discussed were more than tangentially related to the merits of a case.
10
               Relying on these precedents, we hold that, to impose continuing restrictions on
11             Ground Zero’s public dissemination of documents that the Navy inadvertently
               made public, a court must identify “a compelling reason [to impose the
12
               restriction] and articulate the factual basis for its ruling, without relying on
13             hypothesis or conjecture.” Kamakana [v. City and Cty. of Honolulu,] 447 F.3d
               [1172], 1179 [(9th Cir. 2006)] (quoting Hagestad v. Tragesser, 49 F.3d 1430,
14             1434 (9th Cir. 1995)). We adopt this rigorous standard from a related context to
               reflect the First Amendment interests implicated when the Navy posted the
15             documents on the public docket. . . .
16                                               * * * * *
17
               National security concerns can, of course, provide a compelling reason for
18             shrouding in secrecy even documents once in the public domain. [Citations
               omitted]. Still, what we have here are not Top Secret—or even classified—
19             documents. To determine whether national security concerns justify continuing
               restrictions on Ground Zero’s public speech here, more analysis is needed than
20             occurred in the district court.
21             Although the district court considered declarations the Navy submitted in
               opposition to Ground Zero’s motion to unseal, it did not make specific findings,
22             either in its initial sealing order, or during its ruling on Ground Zero’s motion to
23             unseal, as to why Ground Zero may properly be prohibited from further
               disseminating the documents at issue.
24
               It is not enough that the documents could have been protected from disclosure
25             in the first instance, or that the documents “implicate national security”
               (emphasis added), in some vague sense. Any restriction of Ground Zero’s
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                   CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                        701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 4                                              Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                           (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 5 of 22



               public speech at this point must be justified by specific facts showing that
 1             disclosure of particular documents would harm national security. Relevant to
 2             this assessment will be the fact that the documents are not classified, and the
               extent to which the information they contain already has been publicly
 3             disclosed.

 4    Ground Zero Center, at 1260-62 (emphasis added) (citations and footnotes omitted).

 5                                     III.   EVIDENCE RELIED UPON.
 6             Plaintiffs rely upon the following:
 7             1.          Declaration of Glen Milner in Response to Defendants’ Motion Requesting
 8    Additional Findings, Opposing Such Findings for All of the Documents (hereafter “DGMR”)
 9    (filed contemporaneously with this memorandum).
10             2.          Declaration of James E. Lobsenz (filed contemporaneously with this
11    memorandum).
12             3.          Second Declaration of Glen Milner in Support of Plaintiffs’ Motion to Unseal
13    Records, Dkt. #53-1 (previously filed on November 21, 2012.
14             4.          Declaration of Glen Milner in Support of Plaintiffs’ Motion for a Preliminary
15    Injunction, Dkt. #19-1, (previously filed September 6, 2012).
16                                             IV.    ARGUMENT.
17    A.       Documents obtained from an independent source.
18             1.          The Ninth Circuit has already ruled that the Plaintiffs cannot be prohibited
                           from disseminating any independently obtained document.
19
               Seven of the eleven documents which the Navy wishes this Court to continue to prohibit
20
      the Plaintiffs from using or disseminating, were obtained from an independent source. The
21
      Ninth Circuit has already held that the Plaintiffs cannot be prohibited from using documents
22
      that they obtained independently. Ground Zero v. United States Navy, 860 F.3d at 1258 & 1261.
23
                           (a)    So far the Navy has refused to identify which of the eleven
24                                documents were independently obtained.
25
               Months ago the Plaintiffs identified the documents that they obtained from an
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                   CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                        701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 5                                              Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                           (206) 622-8020

     MIL068-0002 6300954
                Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 6 of 22




 1    independent source and asked the Navy whether they disputed the fact that any of them were

 2    independently obtained. The Navy has steadfastly refused to discuss the matter, insisting

 3    instead that the remand hearing does not concern this issue. The Navy has refused to stipulate

 4    that any document was independently obtained, and has also refused to assert that any one of

 5    the documents identified by Plaintiffs was not independently obtained. Since the Navy refused

 6    to take a position on any of these documents, Plaintiffs served the Navy with Requests for

 7    Admission on July 13, 2020.2 The Navy’s responses are due on August 12, 2020.

 8              On July 15, 2020, the Navy filed its motion for the entry of additional findings and listed

 9    the eleven documents that it wants to remain under this court’s prohibition against

10    dissemination. Despite the fact that the Navy has known for years (since September 6, 2012)

11    that the Plaintiffs maintain that several of these documents were obtained from an independent

12    source, the Navy simply ignores the independent source issue. Plaintiffs submit that the

13    independent source issue is dispositive for seven of the eleven documents at issue in this remand

14    hearing.

15                         (b)    Three of the Documents were obtained from the internet and have
                                  been continuously available to the public for the past decade.
16
                Three of the documents in dispute are NAVSEA OP-5 documents (listed as Documents
17
      1, 2 and 11 in the chart in DGMR, ¶2). As Milner points out, these documents have been publicly
18
      available on the internet for years and they are still currently publicly available on the internet.
19
      Id., ¶6. Milner explains that he found these documents on the internet as early as 2010 in two
20
      separate places. Id., ¶¶7-10. He further relates that over the past decade he has found them
21
      again and again. Id., ¶11. Over the past decade he has found them at least 45 times. Id., ¶12.
22
                           (c)    Four of the documents were independently obtained from a member
23                                of the news media.
24
                Four of the documents in dispute are ones that Milner sent to reporters before this Court
25
         2
             A copy of these Requests for Admission are attached to the Declaration of James E. Lobsenz as Appendix A.
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                          CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                                 701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 6                                                       Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                                    (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 7 of 22




 1    entered its order prohibiting any further dissemination of them. Id., ¶¶ 13-16. These documents

 2    are listed as Documents 3, 5, 7 & 8 in the chart in DMGR, ¶2. In anticipation of the Navy’s

 3    motion this year, Milner asked a reporter if he still had the documents, and the reporter sent the

 4    documents back to Milner unsolicited. Id., ¶¶ 19-20. The Ninth Circuit has ruled that despite

 5    the fact that the reporter originally obtained these documents from Milner and despite the fact

 6    that Milner originally obtained them from the Administrative Record, when the reporter sent

 7    them back to Milner this reacquisition of the documents constituted obtaining them from an

 8    independent source. Ground Zero, 860 F.3d at 1258, citing United States v. Caparros, 800 F.2d

 9    23, 27 (2d Cir. 1986).

10             2.          Since seven of the eleven documents at issue were obtained from an
                           independent source, their dissemination cannot be prohibited.
11
               Accordingly, Milner obtained seven of the eleven documents at issue (Documents 1, 2,
12
      3 5, 7, 8 and 11 in the chart) from an independent source. Plaintiffs expect that the Navy will
13
      admit, or at the very least fail to deny, the Plaintiffs’ claims that seven of the documents were
14
      independently obtained. Therefore, since the Ninth Circuit held that Plaintiffs are free to
15
      disseminate any document that they obtained from a source independent of the Administrative
16
      Record, this Court must deny the Navy’s motion insofar as these seven documents are
17
      concerned.
18
               3.          Even if the Court were to conclude that one or more of these seven
19                         documents were not independently obtained, there still would be no
20                         justification for continuing to prohibit their dissemination because when
                           one considers “the extent to which information they contain already has been
21                         publicly disclosed,” it is evident that there are not compelling reasons to find
                           that allowing Plaintiffs to disseminate them “would” lead to harm.
22
               The NAVSEA OP-5 documents have remained publicly available on the Internet for the
23
      past two decades. Except for the Plaintiffs, who have been prohibited from using these
24
      documents since November 9, 2012, everyone in the world has been able to view those
25

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                     CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                          701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 7                                                Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                             (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 8 of 22




 1    documents, and yet no harm to national security has resulted. The Ninth Circuit has said that

 2    this factor is relevant and it demonstrates that the Navy cannot and has not shown a compelling

 3    reason for continuing this prohibition. Therefore, even if they were not independently obtained,

 4    it would still be unconstitutional to prohibit Plaintiffs from disseminating them.

 5             The same is true of the four documents obtained from the reporter. The Kitsap Sun

 6    wrote articles in 2012 based on the information contained in the documents. Thus, even if these

 7    four documents were not independently obtained, there would still be no compelling reason to

 8    maintain them under seal since they have already been discussed in publicly available

 9    newspaper articles (articles which are still available on line).

10    B.       Documents that were not independently obtained.
11             1.          The Ninth Circuit has already ruled that the fact that a document contains
                           protected information which would have been protected from disclosure “in
12                         the first instance” is irrelevant once the document has been exposed to
                           public view, even if that disclosure was inadvertent. The Navy simply
13
                           repeats the argument that the Ninth Circuit has already rejected.
14
               There are four documents which Plaintiffs do not claim to have obtained from an
15
      independent source. The Navy makes two arguments in support of its conclusion that there are
16
      compelling reasons for continuing to prohibit the dissemination of these four documents.
17
      Neither argument is persuasive.
18
               First, the Navy repeats the argument that it made eight years ago. It notes that some of
19
      the documents at issue “contain information that is protected from disclosure by status as
20
      Unclassified Controlled Nuclear Information (“UCNI”),” or as Critical Infrastructure Security
21
      Information (“CISI”). Defendants’ Motion at 1-2. But the Ninth Circuit has already rejected
22
      the argument that this is sufficient. The Court of Appeals held that while such information is
23
      protected from disclosure in response to a FOIA request or in civil discovery, that is not
24
      sufficient to justify a gag order after the government has placed the information in court files
25
      open to the public. After noting that “what we have here are not Top Secret—or even
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                  CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 8                                            Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 9 of 22




 1    classified—documents,” 860 F.3d at 1262, the Ninth Circuit rejected the argument that the

 2    Navy now makes again:

 3             It is not enough that the documents could have been protected from disclosure
               in the first instance, or that the documents “implicate national security”
 4             (emphasis added), in some vague sense.
 5    860 F.3d at 1262 (emphasis added).
 6             At this point, because the Navy put the documents in the court record, as “the party
 7    seeking to limit public access [it] must meet a higher threshold to justify re-sealing that
 8    information.” Id. at 1260-61. The Navy simply ignores the huge difference between what
 9    would have sufficed to justify a protective order “in the first instance” and what is needed to
10    reseal documents that have been placed before the public eye. The Ninth Circuit cited to two
11    prior cases that illustrated this point:
12             See Poliquin v. Garden Way, Inc., 989 F.2d 527, 533 (1st Cir. 1993) (holding that
13             “the ordinary showing of good cause which is adequate to protect discovery
               material from disclosure cannot alone justify protecting such material after it has
14             been introduced at trial,” and concluding that “only the most compelling
               showing can justify” continued secrecy); see also In re Violation of Rule 28(D),
15             635 F.3d 1352, 1358 (Fed. Cir. 2011) (quoting Poliquin with approval).
16             We also require parties to show “compelling reasons” to justify sealing
               documents attached to dispositive motions and other filings that relate to the
17             merits of a case, even when those documents were produced pursuant to a sealing
18             order. Kamakana v. City and Cty. Of Honolulu, 447 F.3d 1172, 1180 (9th Cir.
               2006) (holding that “[t]hose who seek to maintain the secrecy of documents
19             attached to dispositive motions must meet the high threshold of showing that
               compelling reasons support secrecy” (internal quotation marks omitted)); see
20             also Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir.),
               cert. denied, ___ U.S. ___, 137 S.Ct. 38, 196 L.Ed.2d 26 (2016) (applying the
21             same standard to documents attached to motions “more than tangentially related
22             to the merits of a case”).

23             Eight years ago the Navy told this court that some of the documents contained UCNI

24    and CISI information. The Ninth Circuit ruled that this fact is irrelevant. Moreover, the Ninth

25    Circuit ruled that the fact that these documents were unclassified weighed against the Navy’s

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                  CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                        701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 9                                              Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                           (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 10 of 22




 1    request that they be sealed.

 2             Today the Navy repeats these same arguments. It informs the Court that it has had two

 3    new witnesses, Gary A. Hoague and Michael K. Nortier, review the declarations of Richard T.

 4    Adams and Thomas J. Dargan which were submitted in 2012. Defendants’ Motion, at 4. And

 5    these new witnesses simply repeat the same conclusions that Adams and Dargan reached. Just

 6    as Adams and Dargan said in 2012, Hoague and Nortier say that the documents at issue contain

 7    UCNI, CISI and Arms Export Control Act information that should have been redacted from the

 8    documents before they were placed in the Administrative Record. The Navy reasons that this

 9    is sufficient to justify continued restrictions on the use of these documents:

10             In sum, the documents at issue are withheld in their entirety or redacted because
               information contained within those materials are protected from disclosure
11             under UCNI, CISI or the Arms Export Control Act. See 10 U.S.C. §128, 10
               U.S.C. §130e, or see 10 U.S.C. §130. Thus, the Navy has demonstrated that
12
               there are compelling reasons for the Court to find that the documents should be
13             protected from disclosure.

14    Defendants’ Motion at 8:24-28 (emphasis added).

15             But the Ninth Circuit’s decision explicitly held that this “is not enough.” 860 F.3d at

16    1262 (emphasis added). The fact that this information was protected “in the first instance” –

17    that it was protected from discovery requests or FOIA requests – “ís not enough” because the

18    Navy inadvertently put the documents in the court record where the public could see them. 3

19    That is why the Ninth Circuit held “we require a showing of more than good cause to justify”

20    the resealing of these documents. Id. at 1260. The Ninth Circuit gave two examples: (1) the

21    use of a document as evidence at trial; and (2) the attachment of a document to a dispositive

22       3
           The Navy purports to rely on the Supreme Court’s decision in Milner v. Department of the Navy, 131 S.Ct.
      1259 (2011). But the Navy either misses, or simply ignores, the distinction between that case and this one. Milner
23    was a FOIA case where there was never any contention that the Navy had inadvertently disclosed documents that
      were exempt from a FOIA request. This case is not a FOIA case. This case is one where the Navy inadvertently
24    placed protected documents in the public record. Thus, Milner is simply an illustration of the Ninth Circuit’s
      statement that the documents in this case “could have been protected from disclosure in the first instance.” 860
25    F.3d at 1262 (emphasis added). But the fact that it could have done that “cannot alone justify protecting such
      material after” the documents have been placed in the public record. Id.at 1261 citing Poliquin, 989 F.2d at 533.
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                           CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                                 701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 10                                                      Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                                    (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 11 of 22




 1    motion or some other significant pleading filed in the court file. “[O]nce information subject

 2    to a protective order is made available to the public” in one of these ways, “the party seeking

 3    to limit public access must meet a higher threshold to justify re-sealing that information.” Id.

 4             In this case, all 11 documents at issue were “made available to the public” because the

 5    Navy put them in the Administrative Record that it filed with the district court. Moreover, it

 6    was not only possible for any member of the public to read these documents, four of these

 7    documents were distributed to reporters, one reporter wrote articles on the Navy’s planned

 8    construction of the second wharf which used information the reporter found in those documents,

 9    and thus all the readers of the Kitsap Sun read some of the information that the Navy claims

10    should still be suppressed. DGMR, ¶¶15 – 18.

11             In 2017 the Ninth Circuit held that the fact that the documents in question contained

12    UCNI, CISI and information protected by the Arms Export Control Act was not enough to

13    justify a restriction on their use and dissemination. It is still not enough. The Ninth Circuit

14    noted that none of documents were classified. They are still not classified. Nothing has

15    changed since 2012 that would strengthen the Navy’s argument. But something has changed

16    which would further weaken it.

17             2.          The Navy does not offer any “specific facts” to show that an absence of
                           restrictions “would” cause harm. The Navy states only that allowing
18                         dissemination of the documents “could” lead to something bad, and offers
                           nothing more than conjecture.
19

20             The Navy has not offered any specific facts.       Instead, the Navy offers only the

21    conclusory opinions of naval officers that the dissemination of these documents could lead to

22    something bad.

23             The Ninth Circuit specifically held that the record on appeal did not justify any

24    restriction on disclosure of the documents and remanded so that the Court could consider the

25    question again. Offering the same type of evidence that it offered in 2012 does not change the

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 11                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
              Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 12 of 22




 1    result. The Navy does not point to any piece of information contained in any specific document

 2    that in fact does cause harm to national security.

 3             The language employed by the Navy’s witnesses is revealing. The Ninth Circuit held

 4    that the burden is on the Navy to show that disclosure “would” harm national security:

 5             Any restriction of Ground Zero’s public speech at this point must be justified by
               specific facts showing that disclosure of particular documents would harm
 6             national security.
 7    860 F.3d at 1262 (emphasis added). But the Navy has not offered any such evidence.
 8    The language consistently employed by the Navy is that disclosure “could” harm national
 9    security. See, e.g., Defendants’ Motion, at 4:13-18;4 6:1-5;5 6:17-21; 7:12-16;6 Declaration of
10    Nortier, ¶5.7 But it is not enough to opine that harm to national security is merely possible
11    (that it “could” happen). The Navy’s burden is to show that it “would” happen.
12             As noted below, virtually all of the information the Navy seeks to suppress has been in
13    the public domain for the past eight years and yet no terrorist attacks using this information
14    have been perpetrated. This simply shows that it is unlikely that any harm will result if the
15    Plaintiffs are allowed to use and disseminate these documents. If organizations like Al Queda
16    and ISIS have not used the information regarding the Navy’s wharfs that has been readily
17    available on the Internet for decades to harm the country, what reason is there to think that they
18    will do so now if the Plaintiffs’ dissemination of the documents at issue ceases to be prohibited?
19
         4
20          “In order to ensure that the information in the documents still needed to be protected from disclosure, the
      Navy recently reviewed the affected documents, and determined the information continues to be subject to one or
21    more of the statutory provisions and that public dissemination of the information could have significant adverse
      effects on the public health and safety or national security.” (Italics added).
          5
22          Terrorists’ organization could use the information in OP 5 to inflict grave harm to personnel on a military
      installation and the surrounding public by identifying targets that would create the most damage and disruption.
23    Id., ¶6. Terrorists’ organizations could also use the information to cripple military capabilities. Id.” (Italics added).
          6
            “The information in these documents should have been redacted as CISI and UCNI and should not have been
24    disclosed to the public in order to protect Navy personnel and the surrounding communities from the possibility
      that this information could be used in a terrorist attack.” (Italics added).
25        7
             Disclosure of information “could be used to harm persons and property on those bases and in nearby
      communities.” (Italics added).
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                               CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 12                                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                                         (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 13 of 22



      C.       Specific analysis of the four documents that were not independently obtained
 1             shows that there are no compelling reasons to maintain them under seal because
 2             the information that they contain has been readily available to the public for years.
               1.          The Risk Estimates Document (EHW 75292 – 75294).
 3

 4             This three-page document deals generally with propellant-related risks at the Explosive

 5    Handling Wharves at Bangor. As plaintiff Milner explains, this document relies upon and

 6    references four other documents. DGMR, ¶¶23-25. Milner obtained a copy of the first reference

 7    document through a FOIA request in 1996. Id., ¶26. From responses to other FOIA requests

 8    he obtained several documents similar to the second reference document. Id., ¶27. Milner has

 9    a redacted version of the third reference document because the Navy filed that document in the

10    Administrative Record (EHW 115736 – 115760), and this document provides additional

11    comprehensive background for EHW 75292 – 75294. Id., ¶28. Thus Milner essentially has

12    three of the four reference documents used in the creation of the Risk Estimates document.

13             Based on hundreds of propellant test records and risk assessments that Milner obtained

14    from the Navy, Milner has written an article on the risks associated with the propellant used in

15    TRIDENT missiles, and footnotes in that article, published 19 years ago, provides the public

16    with still more publicly available documents concerning propellant hazards. DGMR, ¶¶29-30.

17    Finally, after the Risk Estimates document in the Administrative Record was sealed, the Navy

18    filed a “replacement version” of the same document. That version openly provides the

19    summary for the risk for exposed personnel and states that “Considering the highly unlikely

20    event where both Wharfs were involved, the estimated probability of fatality would still fall

21    below 1 X 10-6.” Id., ¶31.

22             As Milner states,

23             I cannot understand why the Navy would need to withhold portions of a
               document that: (1) is admittedly “a rough estimate of the risks which take into
24             account exposure to personnel”; (2) contain exact information that has been
               released through the FOIA; (3) contain information that relies upon documents
25             that have been released through the FOIA; and (4) contain the summary
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                     701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 13                                          Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                        (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 14 of 22



               information and recommendations provided in the document itself.
 1
      DGMR, ¶32.
 2
               In sum, given the extent of publicly available documents which contain the same
 3
      information, there are no compelling reasons for continuing to prohibit Plaintiffs from
 4
      disseminating the Risk Estimates document.
 5
               2.          The Site Approval Document (EHW 81131 – 81145).
 6

 7             The Site Approval consists of three separate documents and contains information that

 8    has been released through the FOIA and through other documents released in the

 9    Administrative Record, and contains siting information that can be verified through publicly

10    available aerial photography or by visiting the shoreline and witnessing Navy activity on the

11    waterfront. DGMR, ¶33. All the statements made in the following section regarding the

12    Explosive Safety Board’s Final Approval of Site document apply equally to this Site Approval

13    Document because the seven-page Final Approval document is contained within the fifteen-

14    page Site Approval document. See DMGR, ¶¶34-35.

15             3.          The Department of Defense Explosive Safety Board’s Final Approval
                           Document (EHW 74344 – 74350).
16
               This document is one of the three separate documents contained within the larger Site
17
      Approval Document (EHW 81131 – 81145). DMGR, ¶¶34. There is another record (EHW
18
      113382 – 113388) filed in the Administrative Record, that has not been sealed, that is nearly
19
      the same record as EHW 74344 – 74350. Id., ¶35. This unsealed record is considerably less
20
      redacted than the Replacement versions of the two sealed documents (EHW 74344 – 74350 and
21
      EHW 81131 – 81145) and it contains more than five percent more of the record than released
22
      in the entire Replacement version of the Site Approval document (EHW 81131 – 81145) and
23
      more the ten percent more of the record than released in the Replacement version of the Final
24
      Approval (EHW 74344 – 74350). Id., ¶36. The absurdity of the Navy’s contention that there
25
      are compelling reasons to keep large portions of the Site Approval and Final Approval
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S               CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                    701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 14                                         Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                       (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 15 of 22




 1    documents sealed is manifested by the fact that these portions are unsealed in another part of

 2    the Administrative Record.

 3             In addition, the redactions to the Replacement versions for the Site Approval (EHW

 4    81135 – 81141) and the Final Approval (EHW 74344 – 74350) are very different. One example

 5    of this are identical pages that were released as Replacement versions for EHW 81138 and

 6    EHW 74347 in which nearly opposite parts of the same page were redacted in the documents.

 7    These two pages alone should be enough to reject the Navy’s request for the continued sealing

 8    of the Site Approval and Final Approval documents. Id., ¶38-39.

 9             4.          The Waterfront Function Document (EHW 76462 – 74932).
10             The Navy asserts that Plaintiffs should continue to be prohibited from disseminating
11    this document because the safety arc information could be used to calculate where to locate
12    ordnance in order to do maximum damage. Defendants’ Motion, at 6. Explosive safety quantity
13    distance arcs define the minimum safe separation distances for explosives. Id. But the Navy
14    simply ignores the fact that this information about safety arcs is already publicly available and
15    has been for years. DGMR, ¶49.
16             Two months before this Court entered its sealing order, on September 6, 2012 Milner
17    filed his first declaration in this case. Dkt. #19-1. Id., ¶42. Exhibit 11 to that declaration
18    consisted of eight pages of NAVSEA OP 5. Id. The Navy has never sought to seal these eight
19    pages; thus they have been publicly available for almost eight years now. Id. As Milner
20    explained in his first declaration, publicly available Explosive Safety Board documents readily
21    found on the internet contain the same information regarding safety arcs. Id., ¶¶43-47. In
22    addition, numerous documents that Milner obtained by means of FOIA requests contain the
23    same information. Id., ¶¶50-51. Milner attached copies of these documents to his initial
24    declaration. Dkt. #19-1. Id. Thus, for the past eight years, each of these documents could not
25    only be found individually on the internet or obtained by means of FOIA requests, they could
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 15                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 16 of 22




 1    also be found in the court file in this case.

 2             In fact, information about safety arcs has been publicly available for more than 40 years.

 3    Long before the internet, the Department of Defense and the Navy made this kind of

 4    information publicly available. For example, a paper by David Freund entitled “Origin and

 5    Subsequent Modifications of Explosive Safety Quantity-Distance Standards for Mass

 6    Detonating Explosives with Special Reference to Naval Vessels,” published in May of 1978 by

 7    the David W. Taylor Naval Ship Research and Development Center, states on its cover:

 8    “APPROVED FOR PUBLIC RELEASE: DISTRIBUTION UNLIMITED.”                                    (Title page

 9    attached as Appendix A).          This publication can be found today on the Internet at

10    https://apps.dtic.mil/dtic/tr/fulltext/u2/a058803.pdf.

11             The Navy argues that there are compelling reasons to seal this document because it

12    contains diagrams and maps of the wharves themselves. But in addition to the fact that such

13    diagrams are publicly available (see, e.g. Exhibits 3, 4, 5 6, & 7 attached to Docket #19-1 and

14    DMGR ¶45, Appendix F), the Navy also ignores the fact that the wharves can be viewed from

15    the water from a boat and from the air. Id., ¶¶55, 59-60. Indeed, anyone can see the wharves

16    from the air by using satellite photos that can be accessed simply by using Google Earth. Thus,

17    there is no reason at all – much less any compelling reason – to continue to seal this document.

18                                                    V.
19                 CONTINUED SEALING WOULD CONFLICT WITH OFFICIAL
                     NAVY POLICY TO MAKE INFORMATION PUBLICLY
20
                      AVAILABLE TO THE FULLEST EXTENT POSSIBLE.
21
               Although the Navy represents its disclosure of the eleven documents at issue as
22
      “inadvertent” and as a departure from its normal practice of keeping information about the siting
23
      of facilities where explosives are stored or handled undisclosed, in fact the opposite is true. It
24
      is the Navy’s attempt to prohibit the dissemination of such information which is a departure
25
      from its usual practices. Indeed, it is official government policy to make such information
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                  CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                       701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 16                                            Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                          (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 17 of 22




 1    available to the public. For example, the DoD Directive on DoD UCNI, directive 5210.83,

 2    section 4.3 plainly states:

 3             It is DoD policy ... that Government information shall be made publicly available
               to the fullest extent possible by applying the minimum restrictions consistent
 4             with the requirements of 10 U.S.C. 128 (reference (a)) necessary to protect the
               health and safety of the public or the common defense and security.
 5

 6    DMGR, ¶65.

 7             Consistent with that policy, all eight volumes of the Department of Defense Explosives

 8    Safety Board (DDESB) standards and criteria, DOD 6055.09-M, and the United Nations

 9    Organization (UNO) hazard classification system which is referenced in those standards, are

10    publicly available on the Internet at https://www.wbdg.org/ffc/dod/manuals and at

11    https://www.leg.state.mn.us/docs/2015/other/150681/PFEISref_2/UNO%202012.pdf. DMGR,

12    ¶¶62, 64. Similar records, including the United Nations Ammunition Technical Guidelines are

13    also available online at https://www.un.org/disarmanent/unsaferguard/guide-lines and

14    https://denix.osd.mil/ddes/home/home-documents/desr-6055-09-edition-1. Id., ¶¶63-64. The

15    fact that all these standards for the storage and handling of nuclear explosives have been made

16    publicly available in accordance with an official policy in favor of making such information

17    “publicly available to the fullest extent possible” shows that there are no compelling reasons to

18    keep the documents at issue in this case under seal.

19                                        VI.     CONCLUSION

20             The Navy has not met its “rigorous” burden of proving that there are compelling reasons

21    to continue to prohibit the Plaintiffs from disseminating any of these documents. Under the

22    Ninth Circuit’s decision, the seven documents that were obtained from independent sources

23    (the internet and the reporter) cannot be restricted. And even if they weren’t independently

24    obtained documents, there still would not be a factual basis to find the existence of compelling

25    reasons to maintain them under seal.

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                 CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 17                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 18 of 22




 1             For the remaining four documents, there has been no showing of any compelling

 2    necessity to prohibit their dissemination when other publicly available documents contain the

 3    same information, have been available for decades, and have not led to any terrorist attacks or

 4    other damaging explosions. In fact, the only time in our nation’s history when there was a

 5    damaging explosion in a naval yard was July 17, 1994 when there was an explosion at the Mare

 6    Island Naval Weapons Station in Port Chicago, California while loading munitions onto the SS

 7    E. A. Bryan. The Bryan and the SS Quinault Victory were both destroyed, the loading pier and

 8    every structure within 1,000 feet were disintegrated, and 320 people were killed.

 9    https://www.history.navy.mil/browse-by-topic/wars-conflicts-and-operations/world-war-

10    ii/1944/port-chicago.html. A naval inquiry ended with the racist implication that the explosion

11    was likely the fault of African-American sailors who were loading munitions onto the Bryant.

12    Id. After the explosion, surviving members of the ordnance battalion refused to work unless

13    safety conditions were improved. Instead of making the safety improvements they requested,

14    208 sailors were court-martialed for mutiny. Id. Thus, the only entity that has ever blown up

15    a Navy wharf is the United States Navy which accidentally blew up its wharf in Port Chicago,

16    California and then retaliated against those seamen who demanded safety improvements. This

17    incident, in turn, led to the implementation of far safer procedures for handling explosives by

18    the Explosives Safety Board, an agency commissioned to ensure that no such explosion ever

19    happens again. And this is the very same Board that recommended against the building of the

20    EHW that Plaintiffs warned should not be built.

21             The Plaintiffs are greatly concerned with public safety. That is why they sought out

22    documents which explain the risks involved when explosive materials are stored and handled

23    at naval facilities. As scientists continue to recognize, while the risk of detonating nuclear

24    explosives is extremely low, the risks of accidental explosions from other types of explosives

25    remains high, and the risks have not been adequately scientifically studied and ascertained. See,

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 18                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 19 of 22




 1    generally, C. Lieber and R. Doherty, Review on the Assessment of Safety and Risks,

 2    Propellants, Explosives, Pyrotechnics, Vol. 26, pp. 296-301 (2001) (“the most spectacular

 3    numbers” of victims from explosive accidents “resulted from unforeseen or unexpected

 4    explosions” and it is “likely that the understanding of the nature of [these] explosions is not

 5    adequate.”) This is why Plaintiffs wish to educate the public about the risks of such catastrophic

 6    accidents (and it is also why newspaper reporters like Friedrich of the Kitsap Sun writes articles

 7    on this subject).

 8             The Navy has not met its “rigorous” burden of proof and has offered only “hypothesis

 9    or conjecture” unsupported by any factual data regarding any actual instance of a terrorist attack

10    on a naval wharf. The information in the eleven documents at issue that the Navy wishes to

11    remain sealed has been publicly available for decades. This Court should vacate its order of

12    November 9, 2012 and thereby free the Plaintiffs from any continuing restriction on the

13    dissemination of these documents.

14             DATED this 3rd day of August, 2020.

15
                                                       s/ James E. Lobsenz
16                                                  James E. Lobsenz WSBA #8787
                                                    Attorneys for Plaintiffs
17                                                  CARNEY BADLEY SPELLMAN, P.S.
                                                    701 Fifth Avenue, Suite 3600
18
                                                    Seattle, WA 98104
19                                                  Phone: (206) 622-8020
                                                    lobsenz@carneylaw.com
20

21
                                                       s/ Katherine George
22                                                  Katherine George WSBA #36288
                                                    Attorneys for Plaintiffs
23                                                  JOHNSTON GEORGE LLP.
                                                    2101 4th Avenue Suite 860
24                                                  Seattle, WA 98121
25                                                  Phone: (206) 832-1820
                                                    kathy@johnstongeorge.com
26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                 CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                      701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 19                                           Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                         (206) 622-8020

     MIL068-0002 6300954
             Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 20 of 22




 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that on this 3rd day of August, 2020, I electronically filed the foregoing
      PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S MOTION AND IN
 3    SUPPORT OF CROSS MOTION FOR ORDER UNSEALING ALL DOCUMENTS with
      the Clerk of the Court using the CM/ECF system which will send notification of such filing to
 4
      the following:
 5
               Luther L. Hajek               Luke.Hajek@usdoj.gov
 6             Peter K. Dykema               Peter.Dykema@usdoj.gov

 7
               DATED this 3rd day of August, 2020.
 8

 9                                                     s/ Deborah A. Groth
                                                     Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NAVY’S                 CARNEY BADLEY SPELLMAN, P.S.
     MOTION AND IN SUPPORT OF CROSS-MOTION FOR ORDER                       701 Fifth Avenue, Suite 3600
     UNSEALING ALL DOCUMENTS – 20                                            Seattle, WA 98104-7010
     (3:12-cv-05537-RBL)                                                          (206) 622-8020

     MIL068-0002 6300954
Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 21 of 22




        APPENDIX A
          Case 3:12-cv-05537-TSZ Document 122 Filed 08/03/20 Page 22 of 22




                    DAVID W. TAYLOR NAVAL SHIP
           RESEARCH AND DEVELOPMENT CENTER                                                                                        -*
                                                  theda, Md.   20004




                                 OIGIN AD SUBSEQUENT MODIFICATIONS OF EXPLOSIVE
                        \                              ANC (S
                                  ..-~SAFETY gU,.ITY-D~~E
                                                       DI   Mw )) TANDARDS
                                                           (E       ,iD sFOFOR
                                          MAS     DETONATING EXPLOSIVES WITH SPECIAL
     0                                             REFEREICE TO NAVAL VESSELS,




                                                                                                       SE-P 19 1978.
                                                                       By

                                                         S     David Freund



                                 APPROVED FOR PUBLIC RELEASE:                    DISTRIBUTION UNLIMITED


                                                         STRUCTURES DEPARTMENT
    0
    C-)                                                 SHIP PROTECTION DIVISION
                I                                   I
           -i       -             .         //

                            -/
                                                                       7*1


            May 0978                       - I ....
                                                 \,ltr                                        78-174-151
                                                                                          Enclosure  (1) to DTNSRDC




                                      -     .-.                  '*          ~        ~        -~.4-     -_____________________




I                                                                Ik          I            II
